DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Rejections - 35 USC § 112
Claim 9 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 9 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, for not containing a definition for the variable “x”.  This renders the claim vague and indefinite, since one of ordinary skill in the art would not be able to ascertain the metes and bounds of the variable “x”.  Appropriate correction and/or clarification is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-13 are rejected under 35 U.S.C. 102((a)(1)) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Frankenbach et al, U.S. Patent No. 6,491,840.
Frankenbach et al, U.S. Patent No. 6,491,840, discloses a wrinkle reducing composition comprising 0.001-5% by weight of a polymer comprising carboxylic acid moieties (see abstract and col. 2, lines 45-66), water as a carrier (see col. 2, line 67), silicone emulsions (see col. 3, lines 1-10), adjunct polymers and/or polysaccharides (see col. 3, lines 11-15), perfumes (see col. 3, lines 23-24), and adjunct ingredients (see col. 3, lines 16-22 and 25-38).  It is further taught by Frankenbach et al that the composition is contained in a spray dispenser, wherein the composition is sprayed onto an article of clothing to reduce wrinkles (see col. 4, lines 46-67), that suitable polymers comprising carboxylic acid moieties include acrylate polymers (see col. 8, line 63-col. 9, line 56), that water is present in the composition in an amount of at least 90% by weight (see col. 14, lines 24-61), that suitable silicone emulsions include polyalkylene oxide 
In the alternative that the above disclosure is insufficient to anticipate the above listed claims, it would have nonetheless been obvious to the skilled artisan to produce the claimed composition, as the reference teaches each of the claimed ingredients within the claimed proportions for the same utility.

Claims 1-13 are rejected under 35 U.S.C. 102((a)(1)) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Leopold et al, US 2011/0275553.
Leopold et al, US 2011/0275553, discloses a liquid fabric softening composition comprising a silicone emulsion and a perfume microcapsule (see abstract and paragraphs 8-12).  It is further taught by Leopold et al that the silicone emulsion has a particle size of 0.01-2 microns (see paragraphs 46-47), that suitable silicone emulsions include polydimethylsiloxane, aminofunctional silicone oils, and aminodimethicone, 
In the alternative that the above disclosure is insufficient to anticipate the above listed claims, it would have nonetheless been obvious to the skilled artisan to produce the claimed composition, as the reference teaches each of the claimed ingredients within the claimed proportions for the same utility.

Claims 1-7, 10-11 and 13 are rejected under 35 U.S.C. 102((a)(1)) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Vetter et al, U.S. Patent No. 9,243,213.
Vetter et al, U.S. Patent No. 9,243,213, discloses a fabric treatment composition comprising an aminosiloxane polymer nanoemulsion (see abstract).  It is further taught by Vetter et al that the average particle size of the nanoemulsions is 20 nm to 750 nm (see col. 4, lines 23-29), that the amino silicone nanoemulsions are diluted with water (see col. 8, lines 29-33), that the nanoemulsions further contain 0.05-2.5% by weight of additional components, such as acrylate-containing polymers (see col. 8, lines 48-51, and col. 10, line 63-col. 12, line 29), and 0.05-5% by weight of perfumes (see col. 13, lines 3-67), per the requirements of the instant invention.  Specifically, note the 
In the alternative that the above disclosure is insufficient to anticipate the above listed claims, it would have nonetheless been obvious to the skilled artisan to produce the claimed composition, as the reference teaches each of the claimed ingredients within the claimed proportions for the same utility.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-13 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-13 of copending Application No. 16/754,829 (reference application).  Although the claims at issue are not identical, they are not patentably distinct from each other because copending Application No. 16/754,829 claims a similar fabric spray composition comprising 1-10% by weight of silicone, wherein the silicone is in the form of an emulsion having particle sizes of 1-150 nm, 0.0001-10% by weight of free perfume having an emulsion particle size of 1 nm to 30 microns, water, a malodour ingredient, and silicone polymers, wherein the .
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1-13 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-13 of copending Application No. 16/755,353 (reference application).  Although the claims at issue are not identical, they are not patentably distinct from each other because copending Application No. 16/755,353 claims a similar fabric spray composition comprising 1-10% by weight of silicone, wherein the silicone is in the form of an emulsion having particle sizes of 1 nm to 30 microns, 0.01-1.5% by weight of a setting polymer, 0.0001-10% by weight of free perfume having an emulsion particle size of 1 nm to 30 microns, water, and a malodour ingredient, wherein the composition is sprayed on to a fabric (see claims 1-13 of copending Application No. 16/755,353), as required in the instant claims.  Therefore, instant claims 1-13 are an obvious formulation in view of claims 1-13 of copending Application No. 16/755,353.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1-13 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-9 and 11-13 of copending Application 16/754,886 (reference application).  Although the claims at issue are not identical, they are not patentably distinct from each other because copending Application No. 16/754,886 claims a similar garment revival system comprising a silicone emulsion, one or more fabric setting polymers, an anti-wrinkle agent, water, an anti-malodour agent, and a perfume, wherein the composition is applied to a garment (see claims 1-9 and 11-13 of copending Application No. 16/754,886), as required in the instant claims.  Therefore, instant claims 1-13 are an obvious formulation in view of claims 1-9 and 11-13 of copending Application No. 16/754,886.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1-5, 8-10 and 12-13 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-14 and 16 of copending Application No. 16/755,411 (reference application).  Although the claims at issue are not identical, they are not patentably distinct from each other because copending Application No. 16/755,411 claims a similar fabric spray composition comprising 0.5-2% by weight of a non-functionalised silicone, wherein the silicone is in the form of an emulsion having a particle size of 1 nm to 300 nm, 0.0001-10% by weight of a free perfume having an emulsion particle size of 1 nm to 30 microns, a nonionic surfactant, water, and a malodour ingredient, wherein the composition is sprayed on to a fabric (see claims 1-14 and 16 of copending Application No. 16/755,411), as required in the instant claims.  Therefore, instant claims 1-5, 8-10 and 12-13 are an obvious formulation in view of claims 1-14 and 16 of copending Application No. 16/755,411.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN P MRUK whose telephone number is (571)272-1321.  The examiner can normally be reached on 7:00am-5:30pm Monday-Thursday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Brown-Pettigrew, can be reached on 571-272-2817.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

                                                                                 /BRIAN P MRUK/
                                                                                 Primary Examiner, Art Unit 1761


Brian P Mruk
February 10, 2022